Citation Nr: 1440992	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-11 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for malunited fracture of the right medial malleolus, status post synovectomy, with posterior calcaneal spur and old post-traumatic changes, currently rated as 30 percent disabling (right ankle disability).

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from June 1976 to December 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a January 2014 rating decision, service connection for a left knee disability and depression were denied.  A notice of disagreement (NOD) to the issue of service connection for the left knee disability was received in February 2014. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from September 2011 to December 2013.  In the April 2012 Statement of the Case, the RO specifically stated that VA treatment records through January 2012 were reviewed.  In the July 2013 Supplemental Statement of the Case, the RO specifically stated that VA treatment records from June 2012 to May 2013 were reviewed. Although it does not appear that records from January 2012 to June 2012 and after May 2013 were reviewed by the RO, these records are not pertinent to the issue on appeal.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

The Veteran requested a Travel Board hearing in his May 2012 Substantive Appeal.  Later in May 2012, he withdrew his request for a Travel Board hearing and requested a hearing before a Decision Review Officer (DRO) instead.  However, a VA Report of General Information shows that in June 2013, the RO contacted the Veteran by telephone to discuss his appeal and he stated that he no longer wished to have a DRO hearing.  Therefore, the Board will proceed to adjudicate the case based on the evidence of record.  

This appeal was processed in part using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ankle disability is not manifested by nonunion of the right fibula with loose movement or ankylosis of the right ankle at any point during the appeal period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for malunited fracture of the right medial malleolus, status post synovectomy, with posterior calcaneal spur and old post-traumatic changes, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a January 2010 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his right ankle disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2013).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2013).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran has been assigned a 30 percent disability evaluation for his right ankle disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262, pertaining to impairment of the tibia and fibula.  Also potentially applicable is Diagnostic Code 5270, pertaining to ankylosis of the ankle.  Initially, the Board notes that 30 percent is the maximum schedular evaluation available under any potentially applicable diagnostic criteria pertaining to the ankle.  38 C.F.R. § 4.71a, Diagnostic Codes 5271-5274 (2013).  Therefore, a discussion of these criteria is not necessary in this case because they are less favorable to the Veteran.  

Diagnostic Code 5262 provides for a 30 percent evaluation for malunion of the fibula with marked ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  Nonunion of the fibula with loose motion requiring a brace warrants a maximum 40 percent evaluation.  Id.  Nonunion is defined as the "failure of the ends of a fractured bone to unite."  See Dorland's Illustrated Medical Dictionary at 1308 (31st ed. 2007).  

Diagnostic Code 5270 provides for a 30 percent evaluation with ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2013).  A maximum 40 percent evaluation is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  Id.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Dorland's Illustrated Medical Dictionary at 94 (31st ed. 2007). 

The Veteran underwent a VA examination in February 2010.  He ambulated with an antalgic gait.  His leg length from the anterior superior iliac spine to the medial malleolus was 100 centimeters on the right and 99 centimeters on the left.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  For ambulation, he required a brace on his right ankle to help decrease the pain and stabilize his gait.  The Veteran did not require crutches, a cane, corrective shoes, a wheelchair, a prosthesis, or a walker.  

Examination of the right ankle revealed edema, tenderness, and guarding of movement.  There was no sign of instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, or drainage.  There was no subluxation.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The right ankle was able to dorsiflex to 5 degrees with pain at that point, and to plantar flex to 15 degrees with pain at that point.  Right ankle x-rays revealed old post-traumatic changes with small avulsions.  There was no indication of a malunion of the os calcis on the right or malunion of the astralgus on the right.  The examiner noted that the Veteran's disability had progressed, now including decreased mobility and old post-traumatic changes with small avulsions.  With regard to subjective factors, the Veteran reported weakness, stiffness, swelling, giving way, a lack of endurance, locking, and pain.  The objective factors were a residual scar, edema, tenderness, guarding, decreased range of motion, and radiologic findings.  There was noted to be a severe effect on employment as the Veteran had to stop working.  The effect on daily activities is moderate.  

In June 2010, the Veran reported that he wore a right ankle brace due to nonunion and loose motion.  VA clinical records showed right ankle complaints including pain, however, they did not show any nonunion of the fibula or ankylosis of the right ankle.  

The Veteran underwent a second VA examination in March 2013.  The Veteran reported that he had flare-ups when his right ankle had redness, swelling, and weakness.  On this examination, the Veteran could plantar flex to 20 degrees with pain at that point.  He was able to dorsiflex to 10 degrees with pain at that point.  After repetitions, the range of motion was the same.  There was no additional loss of motion.  The Veteran did have functional loss and/or functional impairment in that he had less movement than normal, excess fatigability, and pain on movement.  He also had pain on palpation of the right ankle joint.  However, his strength was full.  He did not exhibit joint instability.  The Veteran also did not have ankylosis of the ankle, subtalar, and/or tarsal joint.  The Veteran was noted to have or have had shin splints, stress fractures, Achilles tendonitis or Achilles tendon rupture.  The Veteran's scar was not painful and/or unstable, and the total area of all related scarring was not greater than 39 square centimeters.  X-rays revealed a posterior calcaneal spur and old, post-traumatic changes.  Alignment was normal.  The distal fibula, talus, and calcaneus appeared intact.  The Veteran's right ankle was noted to moderately impact work as the Veteran was working as a bus driver and his deceased mobility made driving difficult.  

A higher 40 percent is not warranted since the evidence does not show that the Veteran's right ankle disability results in nonunion of the bone.  The right ankle has been examined and x-rays taken, but there is no evidence of a failure of the ends of the fibula to unite.  Although the Veteran does wear an ankle brace, Diagnostic Code 5262 specifically contemplates nonunion of the fibula "with loose movement, requiring brace."  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  The Veteran has not had loose movement or nonunion of the fibula.  

Further, the Board that the Veteran's right ankle disability was not manifested by ankylosis at any point during the appeal period.  The Veteran has limited motion, but clearly not ankylosis.  In addition, there is not functional impairment, including consideration of the DeLuca factors, such that the Veteran has the equivalent of ankylosis.  As such, a 40 percent evaluation under Diagnostic Code 5270 is not warranted. 

The Board acknowledges the Veteran's contentions that he has nonunion of the right ankle, but his statements are not supported by the examination and x-ray findings.  He is certainly competent to report pain, swelling and edema, weakness, and other observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  In this case, the Veteran is not competent to state that he has nonunion of the fibula, which is an internal condition that requires specialized medical knowledge regarding bones to identify.  Further, nonunion of the fibula is objectively not shown on x-ray.  The Veteran's assertion is not competent and is therefore not probative evidence.  

Although the Veteran is also service-connected for the noted right ankle scar, that matter is separately service-connected and not under appeal.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation for the Veteran's right ankle disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The symptoms associated with the Veteran's right ankle disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic criteria as discussed above, and the Board finds that the rating criteria reasonably describe his disability.  He has difficulty with employment, but industrial impairment is contemplated in the rating schedule.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected right ankle disability, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran's service-connected disabilities are his right ankle disability, degenerative joint disease of the left shoulder rated at 20 percent, and a right ankle scar which is assigned a noncompensable rating.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required.  

Lastly, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, the evidence does not show that the Veteran's right ankle disability has caused unemployability.  At his March 2013 VA examination, the Veteran reported that he was employed.  Further consideration of entitlement to TDIU is not required.  


ORDER

An increased rating for malunited fracture of the right medial malleolus, status post synovectomy, with posterior calcaneal spur and old post-traumatic changes, is denied.  


REMAND

As noted in the introductory portion of this decision, the Veteran has submitted a NOD as to the issue of entitlement to service connection for a left knee disability.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  Accordingly, this matter is REMANDED for the following actions:

The Veteran and his representative should be sent a statement of the case as to the issue of entitlement to service connection for a left knee disability in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


